• Per Curiam
Opinion,
The Commonwealth has taken a number of exceptions to this Court’s Opinion and Orders dated March 6,.1985 in the captioned, cases. The central conclusion .to which the Commonwealth has taken .exception is the determination that the Corporate Net Income Tax, 72 P.S. 7401 et seq. is a direct tax upon income.
We have closely attended the Commonwealth’s able brief and argument advancing essentially the same contentions favorable to the Commonwealth as those yhich were made by it when these matters were before us on appeals from orders of the Board of Finance and Revenue; and, adhering to the views we expressed in our earlier opinion and implemented by our orders, we now enter the following:
Order
And Now, this 18th day of October, 1985, it is ordered that the Commonwealth’s exceptions be and the same hereby are dismissed.